USCA1 Opinion

	




                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                       _______          No. 96-1068                    ROLAND C. DUBOIS AND RESTORE: THE NORTH WOODS,                               Defendants, Appellants,                                          v.                   UNITED STATES DEPARTMENT OF AGRICULTURE, ET AL.,                                Plaintiffs, Appellees.                                       ________                                          BEFORE                                Selya, Circuit Judge,                                       _____________                      Coffin and Bownes, Senior Circuit Judges.                                         _____________________                                         ____                                    ORDER OF COURT                              Entered: January 24, 1997                    The appellee Loon Mountain Recreation Corporation is          granted the same amount of time in which to file a petition for          rehearing as the appellant.                     Therefore, as computed by this Clerk's Office, the          petition for rehearing must be filed no later than February 5,          1997 which is 45 days from the date of judgment of December 19,          1996.                                              By the Court:                                              WILLIAM H. NG, Clerk                                              By___________________                                                Chief Deputy Clerk           ccc: Messrs. Dubois, Callen, Plourde, Armstrong, Kehne, Bryson,              Quast, Williams, Hill]